917 N.E.2d 521 (2009)
334 Ill. Dec. 695
Cynthia STEINHAUER, respondent,
v.
David C. STEINHAUER, petitioner.
No. 109290.
Supreme Court of Illinois.
November 25, 2009.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Second District, is directed to vacate its judgment in Steinhauer v. Steinhauer, case No. 2-08-0594 (07/23/09), dismissing the appeal for lack of jurisdiction. In light of receipts and postal tracking information provided by appellant to this court in the petition for leave to appeal, it appears that appellant's motion for leave to file a late notice of appeal was arguably timely under the appellate court's analysis. The appellate court is directed to reinstate the appeal and assume jurisdiction of the matter.